  
 
   
   
 
 
 
 
 
 
  
         
 

Case 1:20-cv-25264-BB Document 1-4 Entered on FLSD Docket 12/28/2020 Page 1 of 1

gm HE
b Mac “WF Mas Quote #7469
ky ‘

ae SHOP

21a Trolley Square
Wilmington DE 49806

4-888-947-MACS (Phone)
suppori@demacshop.com

Bill To:
Hunter Biden

202-552-9396
- rhbdc@icloud.com

Data recovery for MacBook Pros: Attempt data recovery from 3 macbook pros. Recover data to store server and contact customer when complete.

cee
Be

 

4/2/19
Qty

      

         
   

  

Extension
$85.00

Unit Price
$85.00
Total

Item No. Description

     
 

       

 

   

    
 

Hardware Level 1

1.00 | Labor

  
 

Total

  
 

Signatu

  
 
 
 
  
    
  
 
  
 
  
 

business days for the completion of this repair. During this ti i
he oc , g this time unforeseen complicatio i
complete the repair. If a situation should arise that prevents the repair from being ee A Poe
time for completion. The Mac Shop Inc. is not liable for repairs completed outside of the eon a

| to any damage determined to be caused by the repair shopis negligent acts or omissions. Thi
and repairs will require updates to your system, The Mac Shop will assist in a a

and Software are current. The Mac Shop Understands that the most i

on to back up and secure your data, however no data can be guaranteed.

This liability is
ny applicable updates
Mportant component of

of completed service will be treated as abandoned and you agree to hold

Nonpayment, The Mac Shop reserves the right to remove any equipment or

The Mac Shop. We will happily demonstrate that the repair/upgrade ig
accidental damage, or any part not exchanged in the repair.

the Mac Shop
parts installed.
complete upon
